Exhibit 10.1

NINTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT,

LIMITED WAIVER, AND CONSENT

This NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT, LIMITED WAIVER, AND CONSENT
(this “Amendment”), dated September 29, 2007, by and among LASALLE BUSINESS
CREDIT, LLC, a Delaware limited liability company (“LaSalle”), with its
principal office at 450 North Brand Blvd., Suite 950, Glendale, California
91203, the financial institutions that, from time to time, become a party to the
Loan Agreement (hereinafter defined) (such financial institutions, collectively,
the “Lenders” and each individually, a “Lender”), LaSalle as agent for the
Lenders (in such capacity, the “Agent”), and IMPCO TECHNOLOGIES, INC., a
Delaware corporation, with its principal office at 3030 South Susan Street,
Santa Ana, California 92704 (the “Borrower”).

A. WHEREAS, the Borrower and LaSalle, as a Lender and the Agent, are parties to
a Loan and Security Agreement dated as of July 18, 2003 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed, upon satisfaction of certain
conditions, to make Revolving Advances and other financial accommodations to the
Borrower; and

B. WHEREAS, the Borrower has informed the Lenders and the Agent that it is not
in compliance with the U.S. Minimum Pre-Tax Income covenant set forth in
Paragraph 14(x)(v) of the Loan Agreement for the month ended July 31, 2007 (the
“Existing Default”), which Existing Default constitutes an Event of Default
under Paragraph 16(b) of the Loan Agreement.

C. WHEREAS, the Borrower has advised the Lenders and the Agent that it will make
a payment of principal and interest of not more than $1,015,536 to M.T.M.
Società a Responsabilità Limitata (“MTM”) on October 1, 2007, under that certain
Loan Agreement between Borrower and MTM dated December 23, 2004 (the “MTM
Sub-Debt Payment”), and that MTM has agreed to loan $1,015,536 to Borrower or
before October 4, 2007, which loan will not be payable until the Liabilities to
the Agent and the Lenders are paid in full.

D. WHEREAS, the Borrower has requested that the Lenders and the Agent agree to:
(a) waive the Existing Default; (b) consent to the MTM Sub-Debt Payment; and
(c) amend the Loan Agreement in certain respects, and the Lenders and the Agent
are willing to waive the Existing Default, consent to the MTM Sub-Debt Payment
and amend the Loan Agreement, all on the terms and subject to the conditions
hereinafter set forth. Capitalized terms used herein, unless otherwise defined
herein, shall have the meaning set forth in the Loan Agreement.

NOW THEREFORE, the parties hereto agree as follows:

1. The Borrower confirms that the Recitals above are true and correct.



--------------------------------------------------------------------------------

2. Limited Waiver.

(a) The Lenders and the Agent hereby waive the Existing Default and the Event of
Default under Paragraph 16(b) of the Loan Agreement to the extent of the
Existing Default and agree not to exercise any rights or remedies available as a
result of the occurrence thereof.

(b) The waiver granted herein is a one-time waiver, given solely for the
specific covenants and specific time periods set forth in Recital B hereof.
Nothing contained in this Amendment constitutes a waiver by the Lenders or the
Agent of any other terms or provisions of the Loan Agreement or the Other
Agreements, whether or not the Lenders or the Agent have any knowledge thereof,
nor may anything contained in this Amendment be deemed a waiver by the Lenders
or the Agent of any non-compliance with the terms or provisions of the Loan
Agreement or the Other Agreements that may occur after the date of this
Amendment.

3. Limited Consent.

(a) Notwithstanding anything to the contrary set forth in the Loan Agreement or
the Other Agreements, subject to the terms and conditions set forth herein, the
Lenders and the Agent hereby consent to the MTM Sub-Debt Payment (but to no
other payments to MTM) so long as (i) no Default or Event of Default has
occurred and is continuing other than the Existing Default, and (ii) MTM loans
$1,015,536 to Borrower or before October 4, 2007. To the extent MTM does not
loan $1,015,536 to Borrower or before October 4, 2007, that will constitute an
Event of Default.

(b) The foregoing consent is limited strictly as written and shall not be deemed
to constitute the Lenders’ or Agent’s consent to any other transaction, whether
or not similar in nature to the foregoing.

4. Financials. The fiscal quarterly financial statements for the quarters ending
March 31, 2007 and June 30, 2007 otherwise due to the Lenders and the Agent as
set forth in Paragraph 11(c) of the Loan Agreement and the 2006 year end
financial statements otherwise due to the Lenders and the Agent within 90 days
after the end of the 2006 Fiscal Year pursuant to Paragraph 11(e) of the Loan
Agreement, shall each be due on or before October 31, 2007. This extension is a
one time extension only for the specific time periods and for the specific
documents set forth in the preceding sentence.

5. Extension of Term. The first sentence of Paragraph 12(a) of the Loan
Agreement is hereby deleted and replaced in its entirety by the following:

“(a) This Agreement shall be in effect from the date hereof until November 30,
2007 (the “Term”) unless the due date of the Liabilities is accelerated pursuant
to paragraph 17 hereof, in which case this Agreement shall terminate on the date
thereafter that the Liabilities are paid in full, provided, however, that the
security interests and liens created under this Agreement and the Other
Agreements shall survive such termination until the date upon which payment and
satisfaction in full of the Liabilities shall have occurred.”

 

2



--------------------------------------------------------------------------------

6. Subordinated Debt Payments. Except for the MTM Sub-Debt Payment, the Borrower
has represented to the Agent and the Lenders that it will not make any payments
of principal to MTM until after November 30, 2007 and payment in full of the
Liabilities. The foregoing shall be deemed an additional representation and
warranty under Paragraph 13 of the Loan Agreement.

7. Amendment Fee. In addition to all other fees and charges, Borrower agrees to
pay to Agent on the date hereof an amendment fee of $10,000 (the “Amendment
Fee”).

8. Release. As a material inducement to the Agent and the Lenders to enter into
this Amendment, Borrower hereby releases the Agent and each Lender, and their
respective directors, officers, employees, affiliates, representatives,
attorneys, and agents, from any and all claims, demands, debts, liabilities,
actions, and causes of action of every kind, known or unknown, and character
based upon, relating to, or arising out of the Loan Agreement and related
transactions in any way (collectively “Claims”).

The Borrower intends the above release to cover, encompass, release, and
extinguish, inter alia, all Claims that might otherwise be reserved by
California Civil Code Section 1542 or any similar provision of New York law.
California Civil Code Section 1542 provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Borrower acknowledges that it may hereafter discover facts different from or in
addition to those now known or believed to be true with respect to such claims,
demands, or causes of action, and agrees that this Amendment and the above
releases are and will remain effective in all respects notwithstanding any such
differences or additional facts.

9. Acknowledgments and Confirmations. The Borrower, the Lenders and the Agent
hereby acknowledge and confirm that as of the Effective Date: (i) all references
in the Loan Agreement to “this Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment; and (ii) all references in each of the
Other Agreements to the “Loan Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment.

10. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Agent, that:

(a) Each of the representations and warranties set forth in Paragraph 13 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, that, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
the Borrower or to the Collateral and except for the Existing Default.

(b) As of the date hereof, after giving effect to the terms of this Agreement,
there exists no Default or Event of Default.

 

3



--------------------------------------------------------------------------------

(c) The Borrower has the power to execute, deliver, and perform this Amendment
and all agreements, instruments, and documents executed in connection herewith
(this Amendment and such other agreements, instruments, are documents are
sometimes hereinafter referred to collectively as the “Amendment Documents”).
The Borrower has taken all necessary action to authorize the execution,
delivery, and performance of this Amendment and the other Amendment Documents.
No consent or approval of any entity or Person (including without limitation,
any shareholder of the Borrower), no consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right,
and no consent, license, approval, authorization, or declaration of any
governmental authority, bureau, or agency is required in connection with the
execution, delivery, or performance by the Borrower, or the validity or
enforcement, of this Amendment or the other Amendment Documents.

(d) The execution and delivery by the Borrower of this Amendment and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau, or
agency, domestic or foreign, or the certificate of incorporation or by-laws of
the Borrower, or create (with or without the giving of notice or lapse of time,
or both) a default under or breach of any agreement, bond, note, or indenture to
which the Borrower is a party, or by which it is bound or any of its properties
or assets is affected (including without limitation, the Subordinated Debt
Documents), or result in the imposition of any Lien of any nature whatsoever
upon any of the properties or assets owned by or used in connection with the
business of the Borrower, other than the Liens contemplated by this Amendment.

(e) This Amendment and the other Amendment Documents have been duly executed and
delivered by the Borrower and constitute the valid and legally binding
obligation of the Borrower, enforceable in accordance with their respective
terms.

11. Conditions to Effectiveness of Amendment and Waiver. This Amendment is
effective upon the Borrower and the Agent executing this Amendment and
delivering same to the Agent and payment of the Amendment Fee (the “Effective
Date”).

12. Further Assurances. The Borrower agrees that it will, from time to time,
execute and/or deliver all agreements, instruments, and documents and do and
perform all actions and things (all at the Borrower’s sole expense) as the Agent
may reasonably request to carry out the intent and terms of this Amendment.

13. Miscellaneous.

(a) The Borrower’s breach of any of its covenants contained in this Amendment
will constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

(b) Nothing contained in this Agreement imposes an obligation on the Lenders or
the Agent to further amend the Loan Agreement or waive compliance with any other
provision.

(c) Except as set forth in this Amendment, none of the Lenders nor the Agent
waive any breach of, or Default or Event of Default under, the Loan Agreement,
nor any right or remedy the Lenders or the Agent may have under the Loan
Agreements, the Other Agreements, or applicable law, all of which rights and
remedies are expressly reserved.

(d) Except as specifically amended in this Amendment, the Loan Agreement and the
Other Agreements remain in full force and effect in accordance with their
respective terms.

(e) No modification or waiver of or with respect to any provision of this
Amendment and all other agreements, instruments, and documents delivered
pursuant hereto or referred to herein, nor consent to any departure by any party
hereto or thereto from any of the terms or conditions hereof or thereof, will in
any event be effective, unless it is in writing and signed by each party hereto,
and then such waiver or consent will be effective only in the specific instance
and for the purpose for which given.

(f) This Amendment, together with all of the other agreements, instruments, and
documents referred to herein, embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

(g) Without in any way limiting Paragraph 14(r) of the Loan Agreement, the
Borrower shall pay all of the Lenders’ and the Agent’s fees, costs, and expenses
incurred in connection with this Amendment and the transactions contemplated
hereby, including without limitation, the Lenders’ and the Agent’s legal fees
and expenses incurred in connection with the preparation, negotiation,
consummation, and, if required, the enforcement, of this Amendment and the other
Amendment Documents.

(h) This Amendment may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.

(i) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING THAT PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AMENDMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT OF THE BORROWER, THE AGENT, OR THE LENDERS OR THAT, IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG THE BORROWER, THE AGENT, AND/OR THE LENDERS. IN NO EVENT WILL THE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

(j) This Amendment is governed by and must be construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.

 

5



--------------------------------------------------------------------------------

(k) The parties to this Amendment prefer that any dispute between or among them
be resolved in litigation subject to a jury trial waiver as set forth above. If
a pre-dispute jury trial waiver of the type provided for above is unenforceable
in litigation to resolve any dispute, claim, cause of action or controversy
under this Amendment, the Loan Agreement or any of the Other Agreements (each, a
“Cause of Action”) in the venue where the Cause of Action is being brought
pursuant to the terms of this Amendment, then, upon the written request of any
party, such Cause of Action, including any and all questions of law or fact
relating thereto, shall be determined exclusively by a judicial reference
proceeding. Except as otherwise provided in this Section 13 above, venue for any
such reference proceeding shall be in the state or federal court in the County
or District where venue is appropriate under applicable law (the “Court”). The
parties shall select a single neutral referee, who shall be a retired state or
federal judge. If the parties cannot agree upon a referee within 15 days, the
Court shall appoint the referee. The referee shall report a statement of
decision to the Court. Notwithstanding the foregoing, nothing in this paragraph
shall limit the right of Agent or Lenders to exercise self-help remedies,
foreclose against collateral or obtain provisional remedies (including without
limitation, requests for temporary restraining orders, preliminary injunctions,
writs of possession, writs of attachment, appointment of a receiver, or any
orders that a court may issue to preserve the status quo, to prevent irreparable
injury or to allow a party to enforce its liens and security interests). The
parties shall bear the fees and expenses of the referee equally unless the
referee orders otherwise. The referee also shall determine all issues relating
to the applicability, interpretation, and enforceability of this Section. The
parties acknowledge that any Cause of Action determined by reference pursuant to
this Section 13 shall not be adjudicated by a jury.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above set forth.

 

LASALLE BUSINESS CREDIT, LLC,

as a Lender and as Agent

By:  

/s/ Ron Bornstein

Name:   Ron Bornstein Title:   First Vice President

IMPCO TECHNOLOGIES, INC.,

as Borrower

By:  

/s/ Thomas M. Costales

Name:   Thomas M. Costales Title:   Chief Financial Officer

Signature Page